United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3523
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Rodney Lee Hunt

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Ft. Dodge
                                  ____________

                              Submitted: July 9, 2013
                               Filed: July 18, 2013
                                  [Unpublished]
                                  ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Pursuant to a plea agreement, Rodney Hunt pleaded guilty to being a felon in
possession of firearms in violation of 18 U.S.C. § 922(g)(1). The district court1


      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
sentenced him as an armed career criminal under 18 U.S.C. § 924(e), imposing a
mandatory minimum sentence of 180 months in prison and 5 years of supervised
release. In this appeal, Hunt’s counsel has moved to withdraw and filed a brief under
Anders v. California, 386 U.S. 738 (1967). In the brief, counsel argues that Hunt’s
Fifth and Sixth Amendment rights were violated because, prior to his plea, Hunt was
unaware of the possibility that he might be sentenced pursuant to section 924(e).

       We have held that a sentencing court’s application of section 924(e) in these
circumstances does not violate a defendant’s constitutional rights. See United States
v. Sohn, 567 F.3d 392, 394-95 (8th Cir. 2009) (when defendant pleads guilty to
§ 922(g)(1), Fifth Amendment does not require that § 924(e) or predicate convictions
be alleged in indictment for court to apply § 924(e) at sentencing); United States v.
Campbell, 270 F.3d 702, 707-08 (8th Cir. 2001) (whether prior conviction is violent
felony or serious drug offense under § 924(e) need not be charged in indictment or
proved to jury beyond reasonable doubt, as it falls within “prior conviction” exception
of Apprendi v. New Jersey, 530 U.S. 466 (2000)).2

       Nevertheless, in accepting a guilty plea, a district court is required to apprise
a defendant of the mandatory minimum and maximum penalties he faces. See Fed.
R. Crim. P. 11(b)(1)(H)-(I) (when accepting guilty plea, court must inform defendant
and ensure he understands any maximum possible and mandatory minimum
penalties). Here, Hunt was told at the plea hearing that he faced a maximum of 10
years in prison and 3 years of supervised release, and his plea agreement contained the

      2
       The Supreme Court recently held in Alleyne v. United States, 133 S. Ct. 2151
(2013), that under the Sixth Amendment, facts which increase a defendant’s
mandatory minimum sentence are elements of the crime and must be found by a jury
beyond a reasonable doubt. Id. at 2163. The Court noted, however, that the parties
did not contest the vitality of the prior-conviction exception, and that the Court
therefore did not revisit it. See id. at 2160 n.1; see also United States v. Mosley, 505
F.3d 804, 811 (8th Cir. 2007) (lower courts are reluctant to conclude Supreme Court
precedent was overruled by implication).

                                          -2-
same information. We conclude that this error was harmless, however, because (1)
Hunt learned of the mandatory minimum and possible life sentence, and higher
supervised-release term, before sentencing, when it was reported in the presentence
report; and (2) at sentencing, the district court invited Hunt to withdraw his guilty
plea, both Hunt and his counsel told the court they had discussed whether Hunt
wished to withdraw his guilty plea and that he had decided against doing so, and Hunt
personally assured the court that he wished to persist in his guilty plea even after
learning he would be subjected to a higher sentence because of section 924(e)’s
applicability. See United States v. Gray, 581 F.3d 749, 752, 755 (8th Cir. 2009) (this
court reviews objected-to Rule 11 violations for harmless error; in concluding that
Rule 11(b)(1)(H)-(I) errors were not harmless, court reasoned that defendant did not
unequivocally assert his “desire to plead guilty” at sentencing, and that “result would
likely be different” if district court had asked defendant if he still wanted to plead
guilty after learning of § 924(e)’s application).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no other nonfrivolous issues. We therefore affirm the judgment
of the district court and grant counsel’s motion to withdraw, subject to counsel
informing appellant about procedures for seeking rehearing or filing a petition for
certiorari.
                       ______________________________




                                         -3-